Citation Nr: 0302659	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  This case has since been 
transferred to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

The June 1999 Statement of the Case also addressed the issues 
of entitlement to service connection for a right shoulder 
disorder, a neck disorder, headaches, and a low back 
disorder.  However, the veteran did not include the issue of 
entitlement to service connection for a right shoulder 
disorder in his March 1999 Substantive Appeal, and service 
connection has subsequently been granted for the other 
disorders.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's bilateral foot disorder has been shown to 
be etiologically related to service.


CONCLUSION OF LAW

A bilateral foot disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the VA 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).   
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002). 

The veteran's service medical records do not indicate any 
treatment for foot problems.  However, in October 1994, less 
than one month following his discharge from service, he was 
treated at a VA facility for complaints of arch pain of six 
months duration and was assessed with plantar fasciitis.

In December 2002, the veteran underwent a VA feet examination 
with an examiner who reviewed his claims file.  A gait 
examination revealed slight late mid-stance pronation and no 
pain on any motions of the feet.  The examiner rendered an 
impression of chronic arch pain of unknown origin, despite 
orthotic therapy in the past, and opined that the veteran's 
foot disorder "did not exist in its present type or form 
prior to service" and that his idiopathic foot pain 
"appears, however, to have significantly worsened since his 
discharge in 1994."

In reviewing the evidence of record in this case, the Board 
observes that the veteran was diagnosed with plantar 
fasciitis immediately after his discharge from service.  
Moreover, the examiner who conducted the December 2002 VA 
feet examination determined that the veteran's chronic arch 
pain was not present prior to service and had significantly 
worsened "since his discharge in 1994."  Overall, this 
evidence is strongly suggestive of a current bilateral foot 
disorder dating back to service.  Accordingly, after 
resolving all doubt in the veteran's favor, the Board finds 
that service connection is warranted for a bilateral foot 
disorder; therefore, the claim is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 


ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

